internal_revenue_service number release date index no cc psi plr-104459-02 in re letter rulings regarding excise_tax legend taxpayer dear date on date the irs issued a letter_ruling ltr to taxpayer concerning the applicability of sec_6416 of the internal_revenue_code to taxpayer’s sales on date the irs issued a letter_ruling ltr to taxpayer concerning the applicability of sec_6416 to taxpayer’s sales and revoking ltr this letter_ruling revokes ltr and ltr sec_6110 provides that this document may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes cc
